Exhibit 10.2

 

FORBEARANCE AGREEMENT

 

FORBEARANCE AGREEMENT, dated as of September 14, 2019 (this “Forbearance
Agreement”), with respect to (i) the Credit Agreement, dated as of May 24, 2012
(as amended, restated, amended and restated, modified or supplemented from time
to time prior to the date hereof, the “Credit Agreement”), among
EPE Acquisition, LLC, a Delaware limited liability company (successor-by-merger
to EPE Holdings, LLC) (“Holdings”), EP Energy LLC (f/k/a Everest
Acquisition LLC), a Delaware limited liability company (the “Borrower”), the
banks, financial institutions and other lending institutions from time to time
parties as lenders thereto (each a “Lender” and collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders
(in such capacity, the “Collateral Agent” and together with the Administrative
Agent, in either or each applicable capacity, the “Agent Bank”), the swingline
lender and an issuer of Letters of Credit, and each other Issuing Bank from time
to time party thereto, and (ii) the Hedge Agreements described on Schedule I
attached hereto, together with any Hedge Transactions in effect on the
Forbearance Effective Date entered into under any such Hedge Agreements (the
“Subject Hedge Agreements”).  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.

 

W I T N E S S E T H:

 

 

WHEREAS, the Borrower and Holdings have heretofore entered into the Credit
Agreement pursuant to which, upon the terms and conditions stated therein, the
Issuing Banks have issued Letters of Credit and the Lenders have made loans and
other extensions of credit to or for the benefit of the Borrower and its
Restricted Subsidiaries.

 

WHEREAS, the Borrower and its Restricted Subsidiaries and certain Hedge Banks
have entered into Hedge Transactions under the Subject Hedge Agreements.

 

WHEREAS, the Credit Parties have executed and delivered Guarantees, Security
Documents and other Credit Documents to guaranty and secure, among other
obligations, the Secured Obligations under the Credit Agreement and Hedge
Transactions under the Subject Hedge Agreements.

 

WHEREAS, the Borrower delivered to the Administrative Agent a Notice of Default
dated August 15, 2019, with respect to the Borrower’s failure to pay interest
due on August 15, 2019, pursuant to that certain Indenture dated
February 6, 2017 (the “Subject Indenture”), among the Borrower, Everest
Acquisition Finance Inc., the subsidiary guarantors from time to time party
thereto and Wilmington Trust, National Association, as trustee, which
constituted a default under Section 6.01(a) of the Subject Indenture and a
Default under the Section 11.4 of the Credit Agreement, and which Default will
become an Event of Default under the Credit Agreement and may become a Hedge
Default (as defined below) under one or more of the Subject Hedge Agreements, in
each case, if such interest payment is not paid on or before the expiry of the
grace period specified in the Subject Indenture (such Defaults and Events of
Default, herein the “Specified Events of Default”).

 

--------------------------------------------------------------------------------



 

WHEREAS, in accordance with and subject to the terms of the Credit Agreement,
the Majority Lenders may direct the Administrative Agent to exercise remedies as
set forth therein in respect of any Event of Default under the Credit Agreement.

 

WHEREAS, the Credit Parties have requested that the Agent Bank, each Issuing
Bank, the Lenders, and the Hedge Banks party to the Subject Hedge Agreement,
upon certain terms and conditions set forth in this Forbearance Agreement,
forbear from exercising their rights and remedies for a limited period expiring
on the Forbearance Termination Date (as defined below) arising as a result of
the occurrence and continuation of the Specified Events of Default as provided
herein.

 

WHEREAS, the Agent Bank, each Issuing Bank party hereto, the Lenders party
hereto (the “Consenting Lenders”), which Consenting Lenders constitute the
Majority Lenders, and each Hedge Bank party hereto (each, a “Consenting Hedge
Bank”), are willing to grant such forbearance subject to the terms and
conditions of this Forbearance Agreement and the other Credit Documents.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Defined Terms. the following
terms, for the purposes of this Forbearance Agreement, shall have the following
meanings:

 

(a)                                 “Forbearance Effective Date” has the meaning
given to such term in Section 3.1 hereof.

 

(b)                                 “Forbearance Period” means the period
commencing on the Forbearance Effective Date and continuing until the
Forbearance Termination Date.

 

(c)                                  “Forbearance Termination Date” means on the
earlier of (i) September 22, 2019 at 11:59 p.m. (New York City time), or
(ii) the date on which a Forbearance Termination Event occurs.

 

(d)                                 “Forbearance Termination Event” means the
occurrence of any of the following events: (i) any Event of Default, other than
the Specified Events of Default, shall occur or shall have occurred under the
Credit Agreement or any of the Credit Documents or (ii) that certain Forbearance
Agreement, dated as of the date hereof (the “Subject Indenture Forbearance
Agreement”), among EP Energy LLC and Everest Acquisition Finance Inc., as
issuers, the subsidiary guarantors party thereto, and the beneficial holders
and/or investment advisors or managers of discretionary accounts for such
beneficial holders of the notes issued under the Subject Indenture shall
terminate or otherwise cease to be in full force and effect, or shall be amended
or otherwise modified (other than any amendment or modification to extend the
termination date thereof or waive compliance by any Obligor (as defined in the
Subject Indenture) with any covenant thereunder).

 

2

--------------------------------------------------------------------------------



 

(e)                                  “Hedge Default” means an Event of Default
or Termination Event, in each case, as defined in any applicable Hedge
Agreement.

 

ARTICLE II
FORBEARANCE

 

Section 2.1                                    Acknowledgement of Specified
Events of Default.  Each of the Borrower, Holdings and each other Credit Party
acknowledges and agrees as follows:

 

(a)                                 Each Credit Party specifically acknowledges
the potential existence and continuance of the Specified Events of Default;

 

(b)                                 None of Agent Bank, any Issuing Bank, any
Consenting Lender or any Consenting Hedge Bank has waived any of its respective
rights, powers or remedies with respect to the Specified Events of Default (or
any other Default or Event of Default), and no course of dealing or any passage
of time on account of the Forbearance Period shall be considered or used as a
basis for asserting an untimely exercise of any such party’s rights as to the
Specified Events of Default or otherwise prejudice any such right, power, or
remedy;

 

(c)                                  Subject to the terms of this Forbearance
Agreement, upon the occurrence of any Specified Event of Default, the
Administrative Agent and the Majority Lenders have the right to accelerate the
principal of, and any accrued interest and fees in respect of, any or all Loans
and any or all Obligations owing under the Credit Agreement or the other Credit
Documents and to make demands upon the Borrower, Holdings and each other Credit
Party for the payment in full of the Obligations owing under the Credit
Agreement or any other Credit Document in accordance therewith; and

 

(d)                                 Subject to the terms of this Forbearance
Agreement, upon the occurrence of any Specified Event of Default that
constitutes a Hedge Default, each Hedge Bank has the right to exercise remedies
with respect to any Hedge Transactions to which it is a party (including
terminating such Hedge Transactions and setting off in accordance with any
applicable agreements any final settlement payments thereunder against the
principal of, and any accrued interest and fees in respect of, any or all Loans
and any or all Obligations owing under the Credit Agreement or the other Credit
Documents) and to make demands upon the Borrower, Holdings and each other Credit
Party for the payment in full of the Obligations owing under any Hedge Agreement
to with such Hedge Bank is a party in accordance with any such Hedge Agreement.

 

Section 2.2                                    Agreement to Forbear.  In
reliance on the representations, warranties, covenants and agreements contained
in this Forbearance Agreement, and subject to the satisfaction of each condition
precedent set forth in Section 3.1 hereof, but only so long as the Forbearance
Termination Date shall not have occurred, the Agent Bank, each Issuing Bank,
each Consenting Lender and each Consenting Hedge Bank hereby agree to forbear
during the Forbearance Period from exercising their rights and remedies under
the Credit Documents, any Subject Hedge Agreement and applicable law arising as
a result of the occurrence or continuance of the Specified Events of Default. 
Notwithstanding the foregoing, the forbearance granted by the Agent Bank, the
Issuing Banks, the Consenting Lenders and the Consenting Hedge Banks shall not
constitute, and shall not be deemed to constitute a waiver or relinquishment of
(x) the Specified

 

3

--------------------------------------------------------------------------------



 

Events of Default or of any other Default or Event of Default under the Credit
Documents or (y) the Specified Events of Default or of any other Hedge Default
under any Subject Hedge Agreement, and each such party hereby expressly reserves
all rights, remedies, and claims under the Credit Documents and any Subject
Hedge Agreement, as applicable.  On and after the Forbearance Termination Date,
the agreement hereunder of the Agent Bank, each Issuing Bank, each Consenting
Lender and each Consenting Hedge Bank to forbear shall terminate automatically
without further act or action by any of the Agent Bank, any Issuing Bank, any
Lender or any Hedge Bank, and the Agent Bank, the Issuing Banks, the Lenders and
the Hedge Banks shall be entitled to exercise any and all rights and remedies
available to any of them under the Credit Agreement, any other Credit Documents
or any Hedge Agreement, as applicable, at law, in equity or otherwise without
any further lapse of time, expiration of applicable grace periods or
requirements of notice, all of which are hereby expressly waived by each Credit
Party.  For the avoidance of doubt, the foregoing forbearance shall not prohibit
the Agent Bank from delivering notices relating to any other Defaults, Events of
Default or a Forbearance Termination Event.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

Section 3.1                                    Conditions to Effectiveness. 
This Forbearance Agreement shall be effective on the first day that the
following conditions have been satisfied (such date, the “Forbearance Effective
Date”): (i) the Administrative Agent shall have received from the Majority
Lenders, the Borrower, Holdings and the other Credit Parties, counterparts of
this Forbearance Agreement signed on behalf of each such Person and (ii) the
Administrative Agent shall have received a copy of the Subject Indenture
Forbearance Agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the effectiveness of the Subject
Indenture Forbearance Agreement shall have occurred (or shall occur
substantially concurrently with the Forbearance Effective Date).

 

Section 3.2                                    Delegation to Administrative
Agent.  The Administrative Agent is hereby authorized and directed to declare
this Forbearance Agreement to be effective and to declare the occurrence of the
Forbearance Effective Date when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in Section 3.1 or the waiver of such conditions as
permitted in Section 13.01 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement and the
Consenting Hedge Banks for all purposes.

 

ARTICLE IV
OTHER ACKNOWLEDGMENTS AND AGREEMENTS;
REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Acknowledgement of Indebtedness. 
The Borrower, Holdings and each other Credit Party acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with the terms of
the Credit Documents, the Hedge Agreements and the Cash Management Agreements,
and the Borrower, Holdings and each other Credit Party waives any defense,
offset, counterclaim or recoupment with respect thereto.

 

4

--------------------------------------------------------------------------------



 

Section 4.2                                    Ratification and Affirmation;
Representations and Warranties.  Each of the Borrower, Holdings and each other
Credit Party hereby (a) acknowledges the terms of this Forbearance Agreement;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Credit Document (including, with respect to the
Guarantors, the Guarantee) to which it is a party and agrees that each Credit
Document to which it is a party remains in full force and effect; (c) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Subject Hedge Agreement and agrees that each Subject Hedge Agreement
remains in full force and effect; (d) represents and warrants to the Agent Bank,
each Issuing Bank and the Consenting Lenders that as of the Forbearance
Effective Date, other than with respect to the Specified Events of Default and
after giving effect to the terms of this Forbearance Agreement that all of the
representations and warranties contained in each Credit Document to which it is
a party are true and correct in all material respects (or, if such
representation or warranty is already qualified by materiality, in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects (or,
if such representation or warranty is already qualified by materiality, in all
respects) as of such specified earlier date, and (e) represents and warrants to
the Agent Bank, each Issuing Bank, the Consenting Lenders and the Consenting
Hedge Banks that no Default, Event of Default or Hedge Default (in each case,
other than the Specified Events of Default) has occurred and is continuing. 
Each Credit Party hereby acknowledges, ratifies, reaffirms and agrees that the
first priority (subject to Liens permitted by Section 10.2 of the Credit
Agreement), perfected Liens and security interests created thereby in favor of
the Collateral Agent in the Collateral, are and will remain in full force and
effect and binding on such Credit Party, and are enforceable in accordance with
their respective terms and applicable law.

 

Section 4.3                                    No Control.  No act committed or
action taken by the Agent Bank prior to the Forbearance Effective Date under
this Forbearance Agreement or the Credit Documents will be used, construed, or
deemed to hold the Agent Bank to be in control of the Credit Parties, or the
governance, management or operations of the Credit Parties for any purpose,
without limitation, or to be participating in the management of the Credit
Parties or acting as a “responsible person” or “owner or operator” or a person
in “control” with respect to the governance, management or operation of the
Credit Parties or their respective businesses (as such terms, or any similar
terms, are used in the Code, Title 11 of the United States Code entitled
“Bankruptcy”, or the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, each as may be amended from time to time, or any other
federal or state statute, at law, in equity, or otherwise) by virtue of the
interests, rights, and remedies granted to or conferred upon the Agent Bank
under this Forbearance Agreement or the Credit Documents.

 

Section 4.4                                    No Obligation.  Each Credit Party
hereby acknowledges and understands that upon the expiration or earlier
termination of the Forbearance Period, if the Specified Events of Default have
not been waived by written agreement in accordance with the Credit Agreement, or
if there shall at any time exist any other Event of Default, then the Agent
Bank, the Issuing Banks, the Consenting Lenders and the Consenting Hedge Banks
shall have the right to proceed to exercise any or all available rights and
remedies, which may include, without limitation, foreclosure on the Collateral
and/or institution of legal or equitable proceedings.  The Agent Bank, each
Issuing Bank, the Lenders and the Hedge Banks have not and shall have no
obligation whatsoever to extend the maturity of any Obligations, waive any
Default or Event of

 

5

--------------------------------------------------------------------------------



 

Default, defer any payments, or further forbear from exercising their rights and
remedies under the Credit Agreement, any other Credit Documents or any Hedge
Agreement, as applicable, at law, in equity or otherwise.

 

Section 4.5                                    Review and Construction of
Documents.  Each Credit Party hereby acknowledges, and represents and warrants
to the Agent Bank, the Issuing Banks, the Consenting Lenders and the Consenting
Hedge Banks that such Credit Party has (a) had the opportunity to consult with
legal counsel of its own choice and has been afforded an opportunity to review
this Forbearance Agreement with its legal counsel, (b) reviewed this Forbearance
Agreement and fully understands the effects thereof and all terms and provisions
contained herein, and (c) executed this Forbearance Agreement of its own free
will and volition.  The recitals contained in this Forbearance Agreement shall
be construed to be part of the operative terms and provisions of this
Forbearance Agreement.

 

Section 4.6                                    Credit Document.  This
Forbearance Agreement is a Credit Document for all purposes of the Credit
Agreement and other Credit Documents.  To the extent of a conflict or
inconsistency between this Forbearance Agreement and any other of the other
Credit Documents, this Forbearance Agreement shall control.

 

Section 4.7                                    Lender Direction.  Each Issuing
Bank, each Consenting Lender and each Consenting Hedge Bank hereby directs and
authorizes each Agent Bank to enter into this Forbearance Agreement.

 

ARTICLE V
DISCLAIMER; WAIVER; RELEASE

 

Section 5.1                                    DISCLAIMER OF ANY CLAIMS, OFFSETS
OR BREACHES.  IN ORDER TO INDUCE THE AGENT BANK, THE ISSUING BANKS, THE
CONSENTING LENDERS AND THE CONSENTING HEDGE BANKS TO ENTER INTO THIS FORBEARANCE
AGREEMENT, EACH OF THE BORROWER, HOLDINGS AND THE OTHER CREDIT PARTIES, ON
BEHALF OF THEMSELVES AND THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, THE
“RELEASING PARTIES”), ACKNOWLEDGES AND AGREES THAT: (A) NONE OF THE RELEASING
PARTIES HAS ANY CLAIM OR CAUSE OF ACTION AGAINST THE AGENT BANK, THE SWINGLINE
LENDER, ANY ISSUING BANK, ANY CONSENTING LENDER OR ANY CONSENTING HEDGE BANK, IN
EACH CASE, ALONG WITH ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, THE
“RELEASED PARTIES”) RELATING TO OR ARISING OUT OF THE CREDIT AGREEMENT, THE
OTHER CREDIT DOCUMENTS, THE SUBJECT HEDGE AGREEMENTS, OR ANY AGREEMENT ENTERED
INTO IN CONNECTION THEREWITH, IN EACH CASE, WHICH EXISTED ON OR PRIOR TO THE
FORBEARANCE EFFECTIVE DATE, (B) TO THE KNOWLEDGE OF ANY OFFICER OF THE BORROWER,
HOLDINGS OR ANY OTHER CREDIT PARTY, NONE OF THE RELEASING PARTIES HAS ANY OFFSET
RIGHT, COUNTERCLAIM OR DEFENSE OF ANY KIND AGAINST ANY OF THEIR RESPECTIVE
OBLIGATIONS, INDEBTEDNESS OR LIABILITIES TO THE AGENT BANK, THE SWINGLINE
LENDER, ANY ISSUING BANK, ANY CONSENTING LENDER OR ANY CONSENTING HEDGE BANK,
AND (C) EACH OF THE AGENT BANK, THE SWINGLINE LENDER, EACH ISSUING BANK, EACH
CONSENTING LENDER AND

 

6

--------------------------------------------------------------------------------



 

EACH CONSENTING HEDGE BANK HAS HERETOFORE PROPERLY PERFORMED AND SATISFIED IN A
TIMELY MANNER ALL OF ITS OBLIGATIONS TO THE BORROWER, HOLDINGS AND ITS OR THEIR
SUBSIDIARIES UNDER THE CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS AND ANY
SUJBECT HEDGE AGREEMENT, IN EACH CASE, TO WHICH IT IS A PARTY.  EACH OF THE
BORROWER, HOLDINGS AND THE OTHER CREDIT PARTIES WISHES TO ELIMINATE ANY
POSSIBILITY THAT ANY PAST CONDITIONS, ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR
MATTERS WOULD IMPAIR OR OTHERWISE ADVERSELY AFFECT ANY OF THE AGENT BANK’S, THE
SWINGLINE LENDER’S, ANY ISSUING BANK’S, ANY CONSENTING LENDER’S OR ANY
CONSENTING HEDGE BANK’S RIGHTS, INTERESTS, CONTRACTS, OR REMEDIES UNDER THE
CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS OR ANY SUBJECT HEDGE AGREEMENT,
WHETHER KNOWN OR UNKNOWN, AS APPLICABLE.  FOR THE AVOIDANCE OF DOUBT, NOTHING
HEREIN SHALL BE CONSTRUED TO MODIFY ANY OF THE OBLIGATIONS OF THE CONSENTING
HEDGE BANKS UNDER THE SUBJECT HEDGE AGREEMENTS.

 

Section 5.2                                    WAIVER AND RELEASE.  THEREFORE,
EACH OF THE BORROWER, HOLDINGS AND THE OTHER CREDIT PARTIES, ON BEHALF OF THE
RELEASING PARTIES, UNCONDITIONALLY RELEASES, WAIVES AND FOREVER DISCHARGES
(X) ANY AND ALL LIABILITIES, OBLIGATIONS, DUTIES, PROMISES OR INDEBTEDNESS OF
ANY KIND OF THE AGENT BANK, THE SWINGLINE LENDER, ANY ISSUING BANK, ANY
CONSENTING LENDER OR ANY CONSENTING HEDGE BANK TO THE RELEASING PARTIES, EXCEPT
THE OBLIGATIONS TO BE PERFORMED BY ANY OF THEM ON OR AFTER THE DATE HEREOF AS
EXPRESSLY STATED IN THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS OR ANY
SUBJECT HEDGE AGREEMENT, AND (Y) ANY AND ALL CLAIMS, OFFSETS, CAUSES OF ACTION,
SUITS OR DEFENSES OF ANY KIND WHATSOEVER (IF ANY), WHETHER ARISING AT LAW OR IN
EQUITY, WHICH ANY CREDIT PARTY OWNS AND HOLDS AS OF THE DATE HEREOF, OR HAS AT
ANY TIME PRIOR TO THE DATE HEREO OWNED OR HELD, WHETHER KNOWN OR UNKNOWN, WHICH
THE RELEASING PARTIES MIGHT OTHERWISE HAVE AGAINST ANY OF THE RELEASED
PARTIES, IN EACH CASE UNDER CLAUSE (X) OR CLAUSE (Y), (A) ON ACCOUNT OF ANY PAST
OR PRESENTLY EXISTING CONDITION, ACT, OMISSION, REPRESENTATION, EVENT, CONTRACT,
LIABILITY, OBLIGATION, INDEBTEDNESS, CLAIM, CAUSE OF ACTION, DEFENSE,
CIRCUMSTANCE OR MATTER OF EACH AND EVERY KIND OR NATURE AND (B) RELATING TO OR
ARISING OUT OF, IN ANY RESPECT, THE CREDIT AGREEMENT, THE CREDIT DOCUMENTS, ANY
SUBJECT HEDGE AGREEMENT OR ANY AGREEMENT ENTERED INTO IN CONNECTION THEREWITH. 
THE RELEASED PARTIES SHALL NOT BE LIABLE WITH RESPECT TO, AND EACH OF THE
BORROWER, HOLDINGS AND THE OTHER CREDIT PARTIES HEREBY WAIVES, RELEASES,
RELINQUISHES, AND COVENANTS AND AGREES NOT TO SUE FOR, ANY DAMAGES
WHATSOVER, INCLUDING WITHOUT LIMITATION ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
LOST PROFIT, AND PUNITIVE DAMAGES RELATING TO OR ARISING OUT OF, IN ANY RESPECT,
THE CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS AND ANY SUBJECT HEDGE
AGREEMENT, OR ARISING OUT OF ANY AND ALL ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE, ON OR AFTER THE DATE HEREOF).

 

7

--------------------------------------------------------------------------------



 

Section 5.3                                    ACKNOWLEDGMENT OF CONSIDERATION. 
THE RELEASING PARTIES ACKNOWLEDGE THAT THE FOREGOING DISCLAIMER OF CLAIMS,
OFFSETS, AND BREACHES AND THE WAIVER AND RELEASE WAS SEPARATELY BARGAINED FOR
AND IS A KEY ELEMENT OF THIS FORBEARANCE AGREEMENT.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1                                    Counterparts. This Forbearance
Agreement may be executed in any number of separate counterparts by the parties
hereto (including by telecopy or via electronic mail), each of which
counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.

 

Section 6.2                                    GOVERNING LAW. THIS FORBEARANCE
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FORBEARANCE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.3                                    WAIVER OF JURY TRIAL. 
SECTION 13.15 OF THE CREDIT AGREEMENT IS INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.

 

Section 6.4                                    FINAL AGREEMENT.  THIS
FORBEARANCE AGREEMENT AND THE CREDIT DOCUMENTS AS INCORPORATED HEREIN REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS HEREIN
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

Section 6.5                                    No Third-Party Beneficiaries.  No
Person other than the Credit Parties, the Administrative Agent, the Collateral
Agent and the Lenders and Hedge Banks party hereto shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights are hereby expressly disclaimed.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

EPE ACQUISITION LLC (SUCCESSOR TO EPE HOLDINGS LLC)

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name: 

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

EP ENERGY LLC (F/K/A EVEREST ACQUISITION LLC)

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name: 

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

EVEREST ACQUISITION FINANCE INC.

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EP ENERGY GLOBAL LLC

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EP ENERGY MANAGEMENT, L.L.C.

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

EP ENERGY RESALE COMPANY, L.L.C.

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

EP ENERGY E&P COMPANY, L.P.

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, an Issuing
Bank, a Lender and a Hedge Bank

 

 

 

By:

/s/ Jo Linda Papadakis

 

 

Name:

Jo Linda Papadakis

 

 

Title:

Authorized Officer

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as LC Issuer

 

 

 

By:

/s/ William Washburn

 

 

Name:

William Washburn

 

 

Title:

Vice President

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

CITIBANK, NA, as a Lender

 

 

 

By:

/s/ Paul Giarratano

 

 

Name:

Paul Giarratano

 

 

Title:

Vice President

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/ Marc Maslanka

 

 

Name:

Marc Maslanka

 

 

Title:

Vice President

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ Didler Siffer

 

 

Name:

Didler Siffer

 

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Bryan J. Matthews

 

 

Name:

Bryan J. Matthews

 

 

Title:

Authorized Signatory

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE LOAN FUNDING, as a Lender

 

 

 

By:

/s/ Christopher S. Campbell

 

 

Name:

Christopher S. Campbell

 

 

Title:

Director

 

 

 

 

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ Amy G. Josephson

 

 

Name:

Amy G. Josephson

 

 

Title:

Authorized Signatory

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

TORONTO DOMINION (NEW YORK) LLC, as a Lender

 

 

 

By:

/s/ MICHAEL BOROWIECKI

 

 

Name:

MICHAEL BOROWIECKI

 

 

Title:

AUTHORIZED SIGNATORY

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

By:

/s/ Toshitake Funaki

 

 

Name:

Toshitake Funaki

 

 

Title:

MD&GM

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

DNB CAPITAL LLC, as a Lender

 

 

 

By:

/s/ James Grubb

 

 

Name:

James Grubb

 

 

Title:

First Vice President

 

 

 

 

By:

/s/ Andrea Ozbolt

 

 

Name:

Andrea Ozbolt

 

 

Title:

First Vice President

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Jamie Minieri

 

 

Name:

Jamie Minieri

 

 

Title:

Authorized Signatory

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Hedge Bank

 

 

 

By:

/s/ William Washburn

 

 

Name:

William Washburn

 

 

Title:

Vice President

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

 

DNB BANK ASA, as a Hedge Bank

 

 

 

By:

/s/ Mita Zalavadia

 

 

Name:

Mita Zalavadia

 

 

Title:

Assistant Vice President

 

 

 

 

By:

/s/ Samantha Stone

 

 

Name:

Samantha Stone

 

 

Title:

Assistant Vice President

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------



 

Schedule I

 

Subject Hedge Agreements

 

1992 ISDA Master Agreement, dated as of July 17, 2012, between Citibank, N.A.
and EP Energy LLC

 

1992 ISDA Master Agreement, dated as of May 24, 2012, between JPMorgan Chase
Bank, National Association and EP Energy LLC

 

1992 ISDA Master Agreement, dated as of April 11, 2017, between DNB Bank ASA and
EP Energy LLC

 

--------------------------------------------------------------------------------